Citation Nr: 1013491	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-33 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel







INTRODUCTION

The Veteran served on active duty from May 1970 to March 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied the above claim.


FINDINGS OF FACT

1.  In his March 2005 notice of disagreement, the Veteran 
stated that if a schedular 100 percent disability rating were 
granted that his claim for TDIU was withdrawn.  

2.  The claims file does not include a timely notice of 
disagreement with the October 2008 rating decision which 
granted a 100 percent schedular disability rating for 
posttraumatic stress disorder (PTSD) and a 100 percent 
schedular disability rating for prostate cancer or the 
effective dates assigned for those ratings.


CONCLUSION OF LAW

The criteria for the withdrawal of an appeal by the Veteran 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2004, the Veteran's claim for entitlement to a TDIU 
was received by the RO.  In an August 2004 rating decision, 
the Veteran's claim for a TDIU was denied.  In March 2005, 
the Veteran submitted a notice of disagreement in which he 
stated that if a schedular 100 percent disability rating were 
granted, his claim for a TDIU was withdrawn provided the 
"effective date of my I/U claim" is granted.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (the Veteran may indicate he 
is content with a certain rating, even if less than the 
maximum possible rating).

An October 2008 rating decision granted schedular 100 percent 
disability ratings for both PTSD and prostate cancer.  A 
December 2008 letter from the RO to the Veteran notified him 
of the 100 percent disability ratings assigned and the 
effective dates of those ratings.  The effective date of the 
100 percent disability rating for the service-connected 
prostate cancer was June 5, 2007.  The effective date for the 
100 percent disability rating of the service-connected PTSD 
was July 18, 2002, earlier than the date of the Veteran's 
claim for a TDIU (May 2004).  The claims file does not 
include any communication from the Veteran since the December 
2008 letter notifying him of the October 2008 rating 
decision.  The Veteran did not file a notice of disagreement 
as to the effective dates of the assigned 100 percent 
disability ratings, or raise a claim for earlier effective 
dates for the assignment of the 100 percent disability 
ratings.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant clearly stated he would 
withdraw his claim for a TDIU if a schedular 100 percent 
disability rating was assigned.  As the Veteran has been 
awarded a 100 percent disability rating for his service-
connected PTSD, effective July 18, 2002 (prior to the date of 
receipt of his claim for a TDIU in May 2004), the Board 
considers that the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.




	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


